Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group 1, claims 1, 2 and 8-12 in the reply filed on 15 April 2022 is acknowledged.  The traversal is on the ground(s) that there would not be a serious burden on the Examiner if the restriction is not required.  This is not found persuasive because the examiner has required a restriction between combination and subcombination inventions which are independent and distinct and therefore would be a serious search and/or examination burden if restriction were not required because the inventions required searching different classes/subclasses and/or employing different search queries.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Acknowledgment is made of Applicants’ claim for foreign priority based on an application filed in EP on 28 February 2019. It is noted, however, that applicant has not filed a certified copy of the EP 19 159 989.3 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 101899212 (hereafter KR ‘212).
Claim 1:	KR ‘212 discloses a rechargeable battery cell (an alkali-sulfur dioxide battery having excellent capacity characteristics and lifetime characteristics), comprising: 
a housing (a rechargeable battery anticipates a housing); 
at least one positive electrode comprising carbon (an alumina-supported carbon; page 4, line 11) and having a thickness of at least 0.2 mm (16mm diameter disc)(page 7, Example 1); 
at least one negative electrode (lithium metal negative electrode)(page 8, Example 1); and 
an electrolyte comprising SO2 and a conductive salt (Preparation Examples 2 and 3 on pages 7 and 8);
wherein upon battery discharge, the SO2 in the electrolyte undergoes a reduction reaction, which leads to one or more reactions in which one or more discharge products are formed and deposited at the positive electrode (See also entire document).
Claim 2:	KR ‘212 discloses a rechargeable battery cell (an alkali-sulfur dioxide battery having excellent capacity characteristics and lifetime characteristics), comprising: 
a housing (a rechargeable battery anticipates a housing); 
at least one positive electrode comprising carbon (an alumina-supported carbon; page 4, line 11) and having a thickness of at least 0.2 mm (16mm diameter disc)(page 7, Example 1); 
at least one negative electrode (lithium metal negative electrode)(page 8, Example 1); and 
an electrolyte comprising SO2 and a conductive salt (Preparation Examples 2 and 3 on pages 7 and 8);
wherein upon battery discharge, the SO2 in the electrolyte undergoes a reduction reaction, which leads to one or more reactions in which one or more discharge products are formed and deposited at the positive electrode; and
wherein the positive electrode comprises at least one further component that catalyzes at least one reduction reaction at the cathode upon discharge (Alumina, Al2O3)(page 4, lines 4-7) (See also entire document).
Claim 8:	KR ‘212 further discloses that the positive electrode comprises a metal oxide that catalyzes at least one reduction reaction at the cathode upon discharge, and wherein the metal oxide comprises aluminum (Al2O3).	
Claim 9:	KR ‘212 further discloses that the metal oxide is present in an amount of from 1 to 20% by weight of the weight of the carbon in electrode (10.56% by weight as per page 7, lines 9-12).
Claim 10:	KR ‘212 further discloses that the electrolyte comprises a conductive salt of an alkali metal or an alkaline earth metal selected from the group consisting of an aluminate (LiAlCl4)(page 5, Formula 1). 
Claim 11:	KR ‘212 further discloses that the conductive salt is a lithium tetrahaloaluminate (LiAlCl4)(page 5, Formula 1). 
Claim 12:	KR ‘212 further discloses that the  electrolyte comprises a concentration of SO.sub.2 per mole of conductive salt selected from the group consisting of from 0.5 to 20 mol SO.sub.2 per mol conductive salt, from 0.5 to 8.0 mol SO.sub.2 per mol conductive salt, from 1.0 to 6.0 mol SO.sub.2 per mol conductive salt, from 1.0 to 5.0 mol SO.sub.2 per mol conductive salt, from 1.5 to 5.0 mol SO.sub.2 per mol conductive salt, from 2.0 mol to 5.0 mol SO.sub.2 per mol conductive salt, from 2.0 to 4.0 mol SO.sub.2 per mol conductive salt, 1.5 to 2.5 mol SO.sub.2 per mol conductive salt, 1.75 to 2.25 mol SO.sub.2 per mol conductive salt, 2.0 to 3.0 mol SO.sub.2 per mol conductive salt, and about 2.0 mol SO.sub.2 per mol conductive salt (page 6, Formula 1 wherein x discloses that the number of moles of sulfur dioxide may be 2 to 4).

Examiner Correspondence
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS H. PARSONS
Examiner
Art Unit 1729


/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729